DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 and 09/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Drawings
Figure 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Hwang et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2020/0201156 A1) discloses:
Regarding claim 1, a light guiding unit (Figure 3, element 51) comprising: a light guiding member (Figure 3, element 65) that light enters; and an angle converter (Figure 3, element 53) that the light (Figure 3, element L11) from the light guiding member (Figure 3, element 65) enters, wherein the light guiding member (Figure 3, element 65) has a side surface (Figure 3, elements 51c1 and 51c3) and a light exiting end surface (Figure 3, element 51b) which intersects the side surface (Figure 3, elements 51c1 and 51c3) and via which the light exits (Figure 3, element 51b), the angle converter (Figure 3, element 53) includes a light incident section (Figure 3, element 54a) on which the light from the light guiding member (Figure 3, element 65) is incident, a light exiting section (Figure 3, element 56b) via which the light incident on the angle converter (Figure 3, element 53) exits, and a reflection section (Figure 3, element 54) that reflects the light incident via the light incident section (Figure 3, element 54a) toward the light exiting section (Figure 3, element 56b), and the light exiting end surface (Figure 3, element 51b) and part of the side surface (Figure 3, elements 51c1 and 51c3) are in contact with the angle converter (Figure 3, element 53).
Regarding claim 2, the light guiding member (i.e. wavelength conversion rod) is a wavelength conversion member (i.e. phosphor) that converts the light incident thereon into light having a wavelength band different from a wavelength band of the incident light (page 9, paragraph 0123, lines 4-7).
Regarding claim 3, a length of a portion of the side surface (Figure 3, element 51b) that is a portion in contact with the angle converter (Figure 3, element 53) is shorter than a length of the light exiting end surface (Figure 3, element 56b).
Regarding claim 4, the light guiding member (Figure 3, element 65) is bonded to the angle converter (Figure 3, element 53) via an adhesive member (i.e. optical adhesive), and at least part of the light incident section of the angle converter (Figure 3, element 53) is formed of the adhesive member (page 5, paragraph 0073, lines 4-7).
Regarding claim 5, part of the reflection section (i.e. prism; element 55) of the angle converter (Figure 3, element 53) is formed of the adhesive member (i.e. optical adhesive; page 5, paragraph 0073, lines 4-7).
Regarding claim 8, the angle converter (Figure 3, element 53) has a cross-sectional area that intersects an optical axis (Figure 3, element J1) and increases in a direction from the light incident section (Figure 3, element 54a) toward the light exiting section (Figure 3, element 56b).
Regarding claim 9, a light source apparatus (Figure 3, element 2) comprising: a light guiding unit (Figure 3, element 51); and a light source (Figure 3, element 622) that outputs light (Figure 3, element L1) to the light guiding member (Figure 3, element 65).
Regarding claim 10, a projector (Figure 1, element 1) comprising: a light source apparatus (Figure 1, element 2); a light modulator (Figure 1, elements 4R, 4G and 4B) that modulates light from the light source apparatus (Figure 1, element 2) in accordance with image information (page 2, paragraph 0038, lines 1-7); and a projection optical apparatus (Figure 1, element 6) that projects the light modulated by the light modulator (Figure 1, elements 4R, 4G and 4B).
Suzuki et al. teaches the salient features of the present invention as explained above except (regarding claim 1) a refractive index of an interior of the angle converter is greater than a refractive index of air, a refractive index of an interior of the light guiding member is greater than the refractive index of the interior of the angle converter.
Hwang et al. (US Pub. No. 2019/0250322 A1) discloses a refractive index of an interior of the angle converter (Figure 8, element 20) is greater than a refractive index of air (page 4, paragraph 0072, lines 1-2), a refractive index of an interior of the light guiding member (i.e. light guide plate; Figure 8, element 10) is greater than the refractive index of the interior of the angle converter (page 3, paragraph 0066, lines 3-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of an interior of the angle converter is greater than a refractive index of air, a refractive index of an interior of the light guiding member is greater than the refractive index of the interior of the angle converter as shown by Hwang et al. in combination with Suzuki et al.’s invention for the purpose of reducing the total reflection critical angle of the light guide plate (Hwang et al., page 4, paragraph 0072, lines 9-10).
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Suzuki et al. in view of Hwang et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Suzuki et al. (US Pub. No. 2020/0201156 A1) teaches the salient features of the present invention as explained above except an adhesive member having a refractive index having a value between the refractive index of the interior of the light guiding member and the refractive index of the interior of the angle converter.
Hwang et al. (US Pub. No. 2019/0250322 A1) discloses an adhesive member (Figure 8, element AD) having a refractive index having a value (page 7, paragraph 0106, lines 1-2) between the refractive index of the interior of the light guiding member (i.e. light guide plate; Figure 8, element 10) and the refractive index of the interior of the angle converter (Figure 8, element 20).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive member having a refractive index having a value between the refractive index of the interior of the light guiding member and the refractive index of the interior of the angle converter as shown by Hwang et al. in combination with Suzuki et al.’s invention for the purpose of having an optical pattern that may be easily removed from the light guide, and then a new optical pattern may be attached to the existing light guide (Hwang et al., page 7, paragraph 0107, lines 7-10).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Suzuki et al. (US Pub. No. 2020/0201156 A1) discloses a light guiding member (Figure 3, element 65).  However, Suzuki et al. and the prior art of record neither shows nor suggests a light guiding member including a first antireflection film and a second antireflection film, the first antireflection film is formed on a first portion of the side surface that is a portion not buried in the light incident section, and the second antireflection film is formed on a second portion of the side surface that a portion buried in the light incident section and on the light exiting end surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al. (US Pub. No. 2020/0201157 A1) discloses a light source apparatus  including a light source section that emits first light having a first wavelength band, a light guide that causes part of the first light emitted from the light source section to propagate, a wavelength converter including a phosphor that emits second light having a second wavelength band when the phosphor is excited with another part of the first light emitted from the light source section, and a light combiner that combines the part of the first light having exited out of the light guide with the second light having exited out of the wavelength converter. The light guide and the wavelength converter are disposed side by side, and the light source section is provided in a position where the light source section faces the light guide and the wavelength converter.
Okumura (US Pub. No. 2020/0174177 A1) teaches a light source device including a light-emitting body configured to emit first wavelength range light, a wavelength converter that includes an incident surface on which the first wavelength range light is incident, and an emission surface configured to convert the first wavelength range light to second wavelength range light and subsequently emit, and for which the incident surface is set to be larger than the emission surface, a light collector including a light input part configured to enter the second wavelength range light, and a scattering part disposed on the emission surface of the wavelength converter or on a side closer to the light collector than the emission surface, wherein the light collector includes a reflective layer configured to reflect the second wavelength range light entered by the light input part.
Suzuki et al. (US Pub. No. 2020/0064722 A1) shows a light source apparatus including a light source that outputs first light and second light, wavelength converter that contains phosphor and converts first light into fluorescence, and a light combiner that combines second light with fluorescence and outputs the resultant combined light. Wavelength converter has a first end surface and a second end surface and a side surface. Light combiner has a first surface and a second surface and a third surface. First end surface of the wavelength converter faces the first surface of the light combiner. First light enters the wavelength converter via the side surface, and the fluorescence exits out of the wavelength converter via the first end surface. Fluorescence enters the light combiner via the first surface, the second light enters the light combiner via the third surface, and the combined light exits out of the light combiner via the second surface.
Peeters et al. (US Pub. No. 2020/0041885 A1) discloses a lighting device beam shaping elements, each beam shaping element having a first end window and a second end window, larger than the first end window, with the beam shaping element tapering from the second end window to the first end window, wherein the two light transmissive beam shaping elements are configured with the second end windows facing each other, and wherein an optical filter element is configured between the two light transmissive beam shaping elements, and wherein the optical filter element comprises a dichroic filter, wherein the beam shaping assembly may be configured between two light transmissive elements or between a light source and a light transmissive element.
Van Bommel et al. (US Pub. No. 2018/0106460 A1) teaches a lighting device configured to generate lighting device light, wherein the lighting device light includes an emission band in the visible part of the spectrum which represents at least 80% of the total power of the lighting device light in the visible part of the spectrum, wherein the emission band has a full width half maximum of at maximum 60 nm, and wherein the emission band has a peak maximum, wherein said emission band comprises luminescent material light, wherein the lighting device comprises (i) a solid state-based light source, configured to generate light source light having a peak maximum, and (ii) a luminescent material, configured to convert at least part of the light source light into said luminescent material light.
Ronda et al. (US Pub. No. 2017/0315433 A1) shows a lighting device comprising a plurality of solid state light sources and an elongated ceramic body having a first face and a second face defining a length of the elongated ceramic body, the elongated ceramic body comprising one or more radiation input faces and a radiation exit window, wherein the second face comprises the radiation exit window.
Hikmet et al. (US Pub. No. 2016/0266297 A1) discloses a light emitting device comprising a first and second source for emitting light with a first and a second spectral distribution, respectively, a first and second light guides comprising a first light input surface and a first light exit surface, respectively, the light input surface and the light exit surface of the respective light guide extending at an angle with respect to each other. The first and second light guide configured to convert a part of the received light to light with a third and fourth spectral distribution, respectively, and couple at least a part of the light with the third and fourth spectral distribution out of the first and second light exit surface, respectively. The light has the first and the second spectral distribution having different spectral distributions, and the light having the third and the fourth spectral distribution have different spectral distributions.
Rutherford (US Pub. No. 2007/0280622 A1) teaches a light guide including a material that is capable of emitting light of a second wavelength when illuminated with light of a first wavelength where the first wavelength is different from the second wavelength. The light guide further includes an exit face that has a first portion that is reflective at the second wavelength and a second portion that is transmissive at the second wavelength. When the light guide is illuminated with light of the first wavelength, the material converts at least a portion of the light of the first wavelength into light of the second wavelength.  Most of the light of the second wavelength that exits the second portion of the exit face is totally internally reflected by the light guide.
Rutherford et al. (US Pub. No. 2006/0227570 A1) shows an illumination system, for illuminating a projection system, including at least a first source of incoherent light capable of generating light in a first wavelength range. The system also includes a body containing a fluorescent material that emits light in a second wavelength range, different from the first wavelength range, when illuminated by light in the first wavelength range. The body has an extraction area and at least some of the light at the second wavelength is internally reflected within the body to the extraction area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



10/03/2022